Citation Nr: 0404395	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to the benefit sought on appeal.  The appellant, 
the veteran's surviving spouse, submitted a notice of 
disagreement with that decision in November 2000, and the RO 
provided her a statement of the case in December 2001.  The 
enclosure letter for the statement of the case did not inform 
the appellant, however, that she had to submit a substantive 
appeal within 60 days of the date of mailing of the statement 
of the case.  Additional evidence was submitted, and the RO 
provided her a supplemental statement of the case in May 
2002.  In the enclosure letter for the supplemental statement 
of the case the RO informed the appellant that a substantive 
appeal had not yet been received, and that she had to submit 
a substantive appeal within 60 days of the supplemental 
statement of the case in order to complete her appeal.  She 
submitted the substantive appeal in July 2002, within 60 days 
of the date of issuance of the supplemental statement of the 
case.  The RO certified the appellant's appeal to the Board, 
and notified her that her appeal had been certified for 
consideration by the Board.  For these reasons the Board 
finds that, although the appellant did not submit a 
substantive appeal within 60 days of the statement of the 
case, she has successfully perfected an appeal of the RO's 
May 2000 decision.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2003) )(per curium) (failure to file a timely 
substantive appeal does not automatically deprive the Board 
of jurisdiction).




REMAND

The appellant contends that the veteran's death, which is 
shown by the death certificate to have been caused by 
transitional cell carcinoma of the left kidney, is related to 
kidney problems for which he was treated during service.  In 
a June 1996 clinical note the veteran's physician noted that 
the veteran had had a serious kidney infection in the 1970s, 
which could be related to the kidney cancer.

The veteran's service medical records disclose that in August 
1975 he complained of difficulty voiding, and diagnostic 
testing revealed hematuria.  He continued to complain of 
urinary symptoms, and a subsequent August 1975 treatment 
record indicates that he was to be admitted for evaluation of 
his symptoms.  The report of that hospitalization at the 
Ireland Army Hospital at Fort Knox, Kentucky, is not of 
record, and is material in determining whether any kidney 
disorder during service is etiologically related to the cause 
of the veteran's death due to kidney cancer.

The available medical records indicate that the veteran was 
treated at the Fitzsimons Army Medical Center in August 1992 
for papillary necrosis of the left kidney.  He was again 
treated for hematuria at that facility in March and May 1994, 
when an intravenous pyelogram (IVP) revealed a possible clot 
in the kidney.  An additional pyelogram was to be completed 
six months later, but the results of that testing, if it was 
completed, are not of record.  Another of the veteran's 
physicians indicated in a June 1999 report that the papillary 
necrosis may have represented the onset of kidney cancer, 
which was initially diagnosed in June 1996.

The Board notes that the Fitzsimons Army Medical Center 
apparently closed in 1996.  The RO attempted to obtain the 
records of the veteran's treatment at that facility in 1996 
from the National Personnel Records Center (NPRC), but no 
records for the veteran in 1996 could be located.  No attempt 
has yet been made to locate the records of treatment in 1992 
and 1994.

It is unclear from the available evidence whether the 
transitional cell carcinoma of the left kidney, which caused 
the veteran's death, is etiologically related to the kidney 
disorder for which he was treated during service.  The Board 
finds, therefore, that the RO should obtain a medical 
opinion, based on review of all available medical records, 
regarding the claimed nexus.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C. § 5100 
et seq., and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The RO should, through appropriate 
channels, attempt to obtain the clinical 
records pertaining to the veteran's 
hospitalization at the Ireland Army 
Hospital at Fort Knox, Kentucky, in 
August 1975 or August 1976.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a kidney 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
records of the veteran's treatment at the 
Fitzsimons Army Medical Center for 1992 
and 1994.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the appellant so notified.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
claims file to the appropriate VA 
physician for the purpose of obtaining a 
medical opinion regarding the claimed 
etiological relationship between the 
kidney cancer that caused his death and 
the kidney disorder treated during 
service.  Based on review of the medical 
evidence of record and sound medical 
principles, the physician should provide 
an opinion on whether the transitional 
cell carcinoma of the left kidney was at 
least as likely as not (a probability of 
50 percent or greater) caused by the 
kidney problems for which the veteran was 
treated during service.  The physician 
should provide the rationale for his/her 
opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


